                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    In Re: the Complaint and Petition of the                   MEMORANDUM DECISION AND
    United States of America in a Cause for                    ORDER GRANTING CLAIMANTS’
    Exoneration from or Limitation of Liability                  MOTIONS FOR SUMMARY
    with Respect to National Park Service and                          JUDGMENT
    Public Vessels Buoy Tender No. 450, No.
    257, No. 2510, No. 256, No. 2511, and No.                      Case No. 4:18-cv-00065-DN-PK
    290 Re: the Grounding of a 21’ Speedboat in
    or near Bullfrog Bay on Lake Powell, Utah,                        District Judge David Nuffer
    on July 24, 2016.
                                                                     Magistrate Judge Paul Kohler


           Plaintiff-in-Limitation All In Boat Rentals, Inc. (“All In”) filed a Complaint in Cause For

Exoneration From or Limitation of Liability (“Complaint”) with respect to a grounding accident

that occurred on July 24, 2016. 1 Claimants D.D. and G.D., minors, by and through their

Guardian ad Litem Paul Theut (“Theut”); Tara Gagliardi; and Jeffrey Darland (collectively

“Claimants”) each filed a motion for summary judgment on All In’s Complaint on the basis that

it was untimely filed. 2 On February 22, 2019, a hearing was held on the Claimants’ Motions for

Summary Judgment. 3 As discussed below, Claimants’ Motions for Summary Judgment are

granted.




1
  Complaint, ECF 2, filed Oct. 15, 2018, In re: All In Boat Rentals, Case No. 4:18-cv-00068-DN. On October 18,
2018, All In filed an amended complaint. ECF 12. The All In limitation action was subsequently consolidated with
the limitation action initiated by the United States (Case No. 4-18-cv-00065-DN). ECF 60, entered Dec. 21, 2018.
2
 Claimants’ Motion for Summary Judgment and Petition for Exoneration From or Limitation of Liability (“Theut
Motion for Summary Judgment”, docket no. 102, filed Jan. 16, 2019; Tara Gagliardi’s Motion for Summary
Judgment Regarding Claims Raised in In re All In Boat Rentals’ Limitation Petition (“Gagliardi Motion for
Summary Judgment”), docket no. 105, filed Jan. 16, 2019; Jeffrey Darland’s Motion for Summary Judgment
Regarding Claims Raised in re All In Boat Rentals’ Limitation Petition (“Darland Motion for Summary Judgment”),
docket no. 110, filed Jan. 17, 2019 (collectively, “Claimants’ Motions for Summary Judgment”).
3
    Minute Entry for Proceedings Held Before Judge David Nuffer, docket no. 127, entered Feb. 22, 2019.
Contents
Standard of Review ......................................................................................................................... 4
Discussion ....................................................................................................................................... 4
       Claimants’ September 26, 2016 Letter provided written notice of a claim subject to the
                 Limitation Act ......................................................................................................... 6
       All In was required to file its limitation action within 6 months of receiving the
                 September 26, 2016 Letter. ..................................................................................... 7
Order…. .......................................................................................................................................... 8

                                          UNDISPUTED FACTS 4
           1.         On July 24, 2016, Jeffrey Darland was operating a rented 2006 Cobalt 21’ foot 10

Series 200 runabout (“Cobalt”) in Bullfrog Bay, Utah when he and passengers D.D. and G.D.,

were involved in a grounding accident (“Grounding”). 5

           2.         The Grounding occurred at or near dusk when the Cobalt’s outdrive hit a

submerged unmarked rocky shoal (“Shoal”) that was located near the main channel, and slightly

over 1,000 feet off the eastern shore of Bull Frog Bay, adjacent to a land formation commonly

known as Haystack Rock and through the Halls Crossing intersection. 6

           3.         D.D. and G.D. were ejected from the Cobalt when it hit the Shoal. 7

           4.         The momentum of the runabout carried it over D.D. and his arm was nearly

severed, and ultimately amputated, and his leg was amputated by the Cobalt’s propeller. 8

           5.         G.D. was right next to his brother, D.D., and helped bring D.D. back to the

Cobalt. 9



4
    These facts were reviewed with and agreed upon by the parties at the February 22, 2019 hearing.
5
 Statement of Facts in Support of Claimants, D.D. and G.D., Motion for Summary Judgment and Petition for
Exoneration from or Limitation of Liability (“Theut Statement of Facts”) ¶ 1 at 2, docket no. 109, filed Jan. 17,
2019; All In Boat Rentals, Inc.’s Memorandum in Opposition to Motion for Summary Judgment (“All In
Opposition”) ¶ 1 at 4, docket no. 119, filed Feb. 6, 2019.
6
    Theut Statement of Facts ¶ 6 at 2; All In Opposition ¶ 6 at 4-5.
7
    Theut Statement of Facts ¶ 7 at 3; All In Opposition ¶ 7 at 5.
8
    Theut Statement of Facts ¶ 8 at 3; All In Opposition ¶ 8 at 5.
9
    Theut Statement of Facts ¶ 9 at 3; All In Opposition ¶ 9 at 5.



                                                                                                                                                  2
           6.        All In was the owner of the Cobalt at the time of the Grounding. 10

           7.        The Cobalt’s sales price was $24,260 on April 16, 2016. 11

           8.        At the time of the Grounding, the Cobalt was valued at or below $24,000. 12

           9.        The Cobalt was rented from All In by Jeffrey Darland. 13

           10.       All In received the following letter dated September 26, 2016 (“September 26,

2016 Letter”) from Claimants’ counsel:

                     Dear Sir/Madam:

                     Aiken Schenk Hawkins & Ricciardi PC through Ty Taber and Banning LLP
                     through Bill Banning have been retained to represent [D.D.] and the Darland
                     family for injuries received in a boat incident of July 24, 2016.

                     This letter is to put you on notice of our claims against All-In Boat Rentals Inc.
                     and to request information concerning insurance policy coverages available to
                     All-In. This is a very significant injury case. [D.D.] has lost his right arm at his
                     elbow and right leg at his knee. The medical bills are in the hundreds of thousands
                     of dollars.

                     Let me know what needs to be done to open a claim, so that we can resolve
                     expeditiously any medical payments or coverages that might be available to help
                     the Darlands with their significant medical bills. In addition, we are looking at
                     liability claims with respect to the rental of the boat.

                     ...

                     Finally, none of your attorneys, risk management or employees should reach out
                     and attempt to contact any of the Darland family members directly. They are still
                     adjusting to the effects of this catastrophic tragedy. I look forward to hearing from
                     your representative. 14




10
     Theut Statement of Facts ¶ 2 at 2; All In Opposition ¶ 2 at 4.
11
     Theut Statement of Facts ¶ 3 at 2; All In Opposition ¶ 3 at 4.
12
     Theut Statement of Facts ¶ 4 at 2; All In Opposition ¶ 4 at 4.
13
     Theut Statement of Facts ¶ 10 at 3; All In Opposition ¶ 10 at 5.
14
   Theut Statement of Facts ¶ 11 at 3; id., Ex. 3, September 26, 2016 Letter, docket no. 109-4; All In Opposition ¶ 11
at 6.



                                                                                                                    3
            11.       All In filed its Complaint in Limitation on October 15, 2018. 15

                                            STANDARD OF REVIEW

           Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” 16 A factual

dispute is genuine when “there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” 17 In determining whether there is a genuine dispute as to

material fact, the court should “view the factual record and draw all reasonable inferences

therefrom most favorably to the nonmovant.” 18

           The moving party “bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 19

This burden may be met by identifying portions of the record which show an absence of

evidence to support an essential element of the opposing party's case. 20 The burden then shifts to

the non-moving party to prove there are triable issues of fact.

                                                    DISCUSSION

           Pursuant to the Limitation of Liability Act (“Limitation Act”) 46 U.S.C. § 30501, et seq.,

an owner of a vessel may “limit liability for damage or injury . . . to the value of the vessel or the

owner’s interest in the vessel.” 21 A limitation action must be brought by the owner within six (6)




15
     Theut Statement of Facts ¶ 21 at 5; All In Opposition ¶ 21 at 9.
16
     Fed.R.Civ.P. 56(a).
17
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
18
     Id.
19
     Id. at 670-71.
20
     Johnson v. City of Bountiful, 996 F. Supp. 1100, 1102 (D. Utah 1998).
21
     Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 446 (2001).



                                                                                                      4
months of receiving “written notice of a claim.” 22 The Limitation Act does not define what

qualifies as “written notice of a claim” and the Tenth Circuit Court of Appeals has not addressed

the nature and extent of the “written notice of a claim” required to trigger the 6 month statute of

limitations. However, other Circuit courts have addressed this issue and provide guidance—such

as the Fifth Circuit in In re RLB Contracting, Inc., 23 the Second Circuit in Doxsee Sea Clam Co.

v. Brown, 24 and the Seventh Circuit in In re Complaint of McCarthy Bros. Co./Clark Bridge. 25

            In re RLB Contracting, Inc. sets forth the modern maritime rule for what constitutes

sufficient “written notice of a claim.”

            [A] communication qualifies as “written notice” if it “reveals a ‘reasonable
            possibility’ that the claim will exceed the value of the vessel.” This standard
            evokes two inquiries: (1) whether the writing communicates the reasonable
            possibility of a claim, and (2) whether it communicates the reasonable possibility
            of damages in excess of the vessel's value. . . . The purpose of the “reasonable
            possibility” standard is to place the burden of investigating potential claims on the
            vessel owner. 26

Significantly, the “standard is reasonable possibility, not a reasonable probability. Although this

standard ‘is not toothless, it is also not particularly stringent.’” 27

            Following the Fifth Circuit, both the Second Circuit in Doxsee and the Seventh Circuit in

McCarthy have held that the “written notice” requirement is satisfied if the writing reveals a

“reasonable possibility” of a claim that is subject to limitation and exceeds the value of the




22
     46 U.S.C.A. § 30511(a).
23
     In re In the Matter of the Complaint of RLB Contracting, Inc., 773 F.3d 596 (5th Cir. 2014).
24
     Doxsee Sea Clam Co. v. Brown, 13 F.3d 550 (2nd Cir. 1994).
25
     In re Complaint of McCarthy Bros. Co./Clark Bridge, 83 F.3d 821 (7th Cir. 1996).
26
     773 F.3d 596, 602.
27
     Id. at 603.



                                                                                                      5
vessel. 28 Moreover, the Second Circuit in Doxsee held that communications required to impart

notice of a claim under the Limitation of Liability Act do not require “exacting specificity in a

notice of claim to a vessel owner.” 29 Instead, “a broad and flexible standard of review” is

employed—“reading letters of notice in their entirety and considering their ‘whole tenor’—when

determining if sufficient notice was given.” 30

                             Claimants’ September 26, 2016 Letter provided
                           written notice of a claim subject to the Limitation Act

           Claimants argue that the September 26, 2016 Letter informed All In of the “reasonable

possibility” of a claim subject to limitation that would exceed the value of the Cobalt and that All

In was required to file their Limitation action within 6 months of that letter—i.e., by March 26,

2016. All In contests that the Letter constitutes “notice of a claim” within the meaning of the

Limitation Act because it (1) does not unequivocally state that a claim is being made against All

In; (2) could be interpreted as only requesting no-fault medical pay coverage; and (3) is devoid

of necessary details, such as references to the mechanism of the accident, how the accident

occurred, vessel details, and other information that All In argues should be required to give a

vessel owner fair notice of a claim subject to limitation. However, the cases relied upon by All In

to support its position are all distinguishable. 31 In each case, the vessel owner was not warned of

the potential damages or provided notice of any potential or actual claims against the vessel


28
   Doxsee Sea Clam Co. v. Brown, 13 F.3d at 554; In re Complaint of McCarthy Bros. Co./Clark Bridge, 83 F.3d at
829. Although issued after the hearing held in this matter, it is worth noting that the Eleventh Circuit joined the
Fifth, Second, and Seventh Circuit in adopting the “reasonable possibility” test in Orion Marine Construction, Inc.
v. Caroll, --F 3d. – (11th Cir. Mar. 20, 2019), 2019 WL 1270780.
29
     Doxsee, 13 F.3d at 554.
30
     Id.; see also In re RLB Contracting, Inc., 773 F.3d at 605.
31
  For example, in In re Complaint of Wepfer Marine, Inc., the letter indicated that counsel had been retained to
pursue a Longshoreman and Harbor’s Worker’s Act case, neither of which are subject to limitation. 344 F. Supp. 2d
1120 (W.D. Tenn. Nov. 9, 2004). Additionally, no information was provided that would have indicated the
“existence of a claim which may exceed the value of a vessel it owned and that was subject to limitation.” Id. at
1129.



                                                                                                                      6
owner. 32

         Here, the September 26, 2016 Letter satisfies the requirements of the “reasonable

responsibility” standard. First, the Letter revealed a reasonable possibility that a claim subject to

limitation will be made against the vessel or its owner. The Letter informed All In that counsel

had been retained by the Darland family for significant injuries related to the Grounding and for

“claims against All-In Boat Rentals Inc.” Second, the Letter provided notice of a reasonable

possibility that the Darland family’s claim(s) will exceed the value of the vessel. All In

purchased the Cobalt for $24,260. The Letter indicated that D.D. suffered physical injuries and

stated that medical costs were already in the hundreds of thousands of dollars, which exceeds the

value of the Cobalt.

             All In was required to file its limitation action within 6 months of receiving the
                                   September 26, 2016 Letter.

         To obtain the protections of the Limitation Act, the vessel owner must file a limitation

proceeding “within 6 months after a claimant gives the owner written notice of a claim.” 33

Because the September 26, 2016, Letter qualifies as “written notice of a claim,” All In had to

initiate its limitation action by March 26, 2016. All In did not file its Complaint until October 15,

2018, well after the 6-month statute of limitations. Consequently, All In’s Complaint and

Amended Complaint were untimely filed and summary judgment is appropriate.




32
  See e.g., In re Hollis B. Corp., 2016 WL 8732310, *1, 4 (D.V.I. Sept. 30, 2016) (finding that the letter did not
describe injuries or damages that would have alerted the vessel owner of any potential claims against it exceeding
the value of the vessel); In re Down South Marine LLC, 2012 A.M.C. 1021, 1024-1025, 2012 WL 711216 (E.D. La.,
Mar. 1, 2012) (finding that the letter did not provide any details on the incident, indicate fault on the part of the
vessel owner, or demonstrate any level of damages that would have alerted the vessel owner of a claim that
exceeded the value of the vessel).
33
   46 U.S.C. § 30511(a); Fed. R. Civ. Supp. Rule F(1) (“Not later than six months after receipt of a claim in writing,
any vessel owner may file a complaint in the district court ... for limitation of liability[.]”).



                                                                                                                     7
                                                    ORDER

        IT IS HEREBY ORDERED that Claimants’ Motions for Summary Judgment 34 are

GRANTED. All In’s Complaint and Amended Complaint 35 are dismissed with prejudice.

        IT IS FURTHER ORDERED that the stay issued on October 18, 2018 for “[t]he

continued prosecution of any suit, action, or proceeding” against All In for damages arising out

of the Grounding Accident is lifted. 36

        Dated April 15, 2019.

                                                     BY THE COURT:

                                                     ____________________________
                                                     David Nuffer
                                                     United States District Judge




34
  Theut Motion for Summary Judgment, docket no. 102, filed Jan. 16, 2019; Gagliardi Motion for Summary
Judgment, docket no. 105, filed Jan. 17, 2019; and Darland Motion for Summary Judgment, docket no. 110, filed
Jan. 17, 2019.
35
 Complaint, ECF 2; Amended Complaint, ECF 3, Case No. 4:18-cv-00068-DN (which was consolidated with Case
No. 4:18-cv-00065-DN).
36
  Order Directing Issuance of Notice and Restraining Suits ¶ 3, ECF 13, In re: All In Boat Rentals, Case No. 4:18-
cv-00068-DN.




                                                                                                                     8
